4129/2024 Cage I Zt ey Quai NHL). Reewianant 4b74,, FRR CEMRetH eA. eage11 opis

ea
CAR@DRIVER Siow
Ea

Kia Recalls 295,000 Cars in U.S. for Engine-Compartment
Fire Risk

The recall includes Forte/Forte Koup, Optima Hybrid, Sorento, Soul, and Sportage models from 2011-
2015 model years, and Kia will replace engines in some cases.

BY LAURA SKY BROWN DEC 6, 2020

PLAINTIFF'S
ot EXHIBIT

pa ee

 

Kia Motors America is recalling 294,756 U.S.-market vehicles over the potential for an
engine-compartment fire.

The National Highway Traffic Safety Administration (NHTSA) says in its recall report that
the cause of the problem is "undetermined" but that dealers will look for fuel and/or
engine oil leaks and may replace engines if necessary.

Vehicles included are the 2011-2013 Optima Hybrid, 2012 Sportage, 2012-2013 Sorento,
2012-2015 Forte and Forte Koup, and 2014-2015 Soul.

httos:/Awww.caranddriver.com/news/a34882987/kia-recall-fire-risk-enaine-damaae/ 1/6
4/29/2021 Case 1: Dio OER HALRB Is Boren rrasertt 4574or Filibe iFReage2206 166
Kia Motors America and the National Highway Traffic Safety Administration

 

(NHTSA) have announced the recall of nearly 295,000 vehicles over a problem that
could lead to engine-compartment fires. NHTSA's recall report states that owners of
potentially affected Kia models should be alert for "engine noise, illumination of
check-engine light [or] low-oil light, fuel smell, burning smell, oil leaking, smoke."
However, NHTSA said, there has been no manufacturing or design defect identified
yet, and Kia is recalling the vehicles as a "preventative measure to mitigate any

unreasonable fire risk."

RECENT HYUNDAI/KIA RECALL STORIES

Hyundai, Kia Fined over Engine Recall Response

Hyundai Recalls 129,000 Vehicles for Engine Issues

Kia Recalls 308,000 Vehicles for Fire Risk

 

Vehicles listed in the NHTSA Safety Recall Report are the 2011-2013 Optima
Hybrid, 2012 Sportage, 2012-2013 Sorento, and 2012-2013 Forte and Forte Koup
with the 2.4-liter Theta II engine; and the 2014-2015 Forte, Forte Koup, and Soul
with the 2.0-liter Nu engine.

 

Kia will notify owners starting on January 27, 2021. Dealers will inspect the engine
compartments of affected vehicles, make repairs, and potentially replace engines. Kia

also intends to carry out a software update to add a Knock Sensor Detection System

https://www.caranddriver.com/news/a34882987/kia-recall-fire-risk-engine-damage/ 2/6
4/29/2021 Canse 12 oy OSEANAE Rs ema it OP, BARES EGE HE
as soon as possible, and the NHTSA report states that Kia will provide 15-

 

year/150,000-mile warranty coverage for engine repairs needed "due to connecting-
rod bearing damage." Kia will also reimburse owners for any repair expenses already
incurred related to the problem, NHTSA's report says.

Owners of potentially affected Kia models can check the NHTSA recalls website or

 

Kia's owner website for more details.

Ready to ride shotgun with us?

Sign up for the smartest car news out there.

 

What's your email address?

 

 

 

 

WATCH NEXT

MORE FROM

RECALIS

https://www.caranddriver.com/news/a34882987/kia-recall-fire-risk-engine-damage/ 3/6
4/29/2021 (Corse 1 2it ow OVE LEAs Ronan esit db 7b Bie

 

Subaru Recalls 466,000 Vehicles for Ignition Porsche Recalls 2021 Cayman, Boxster, 718
Issue Spyder

ADVERTISEMENT - CONTINUE READING BELOW

100K More Hyundai and Genesis Cars in Fire Honda, Acura Recall 628K Vehicles for Fuel

Recall Pumps
Hyundai Recalls Genesis Sedans, G80 for Fire Kia Recalls 308,000 Vehicles for Fire Risk
Risk

Automakers Delay Recalls to Minimize Attention

https:/Awww.caranddriver.com/news/a34882987/kia-recall-fire-risk-engine-damage/ 4i6
4/29/2021 Canse 11721 Gy DESH A AEB is Boa pa OS Tt efor FRA SAL i RES IES
NHTSA Looks into Toyota RAV4 Battery Fire
Reports

Mercedes Recalls 1.3 Million Vehicles to Fix eCall Jeep Recalls 43,000 Manual Wranglers,
Gladiators

 

f wv

Newsletter Contact Us
How We Test Cars Hearst Autos
Subscribe Give a Gift
Customer Service RSS Feed

*-Hearst Autos - A Part
of Hearst Digital
Media

A Part of Hearst Digital Media
We may earn a commission for purchases made through our links.

©2021 Hearst Autos, Inc. All Rights Reserved.

Privacy Notice/Notice at Collection Your California Privacy Rights = Interest-BasedAds Terms of Use

https:/Awww.caranddriver.com/news/a34882987/kia-recall-fire-risk-enaine-damace/ 5/6
 

(29/2021 Casse 1 Dit ey QUBIa NAB is

Do Not Sell My Personal Information

https:/Awww.caranddriver.com/news/a34882987/kia-recall-fire-risk-enaine-damaae/ AiR
